Citation Nr: 9907342	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right side of the nose.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

In an August 1993 rating action the Department of Veterans 
Affairs (VA) Regional Office, Louisville, Kentucky, denied 
entitlement to service connection for residuals of a shell 
fragment wound of the right side of the veteran's nose, 
hypertension and post-traumatic stress disorder.  The veteran 
appealed from those decisions.  The case was initially before 
the Board of Veterans' Appeals (Board) in July 1996 when 
entitlement to service connection for hypertension was 
denied.  Appellate consideration of the remaining issues was 
deferred pending further action by the regional office.  The 
case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran served in the Republic of Vietnam from 
December 1967 to December 1968.  He served with an artillery 
unit as a cannoneer and assistant gunner. 

3.   There is a reasonable probability that the veteran 
sustained a shell fragment wound of the nose while engaged in 
combat with the enemy.  He currently has a scar which could 
be a residual of the described shell fragment wound. 

4.  The veteran's artillery unit participated in military 
action against the enemy in Vietnam.  

5.  The veteran currently experiences symptoms including 
anxiety, nightmares, and traumatic memories of his Vietnam 
experiences and an exaggerated startle response.  

6.  Post-traumatic stress disorder has been diagnosed on VA 
examinations conducted in January and July 1998.  


CONCLUSIONS OF LAW

1.  The veteran has residuals of a shell fragment wound of 
the right side of the nose that were incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991).  

2.  The veteran has post-traumatic stress disorder that was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  


I.  The Claim for Service Connection for Residuals of a Shell 
Fragment Wound of the Right Side of the Nose.  

The veteran has contended that, during service, while 
undergoing a mortar attack, he was hit by a piece of shrapnel 
on the right side of his nose.  He related that he was 
treated by medical personnel in the field.  He indicated that 
he did not want to go to the hospital because he wanted to go 
home.  He was afraid that if he went to the hospital he would 
have to stay too long and something might happen to him.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any reference to a shell fragment wound of the 
right side of the nose.  His military awards do not include 
the Purple Heart Medal.  

The veteran's initial claim for VA disability benefits was 
submitted in May 1993.  He referred to a shrapnel wound of 
the right side of his nose received in November 1968.  

The veteran was afforded a VA general medical examination in 
June 1993.  He indicated that, during an attack, he had 
received a small shrapnel wound to the right side of his 
nose.  On examination, the examiner indicated that on the 
right side of the nose there might be a little scar, smaller 
than a BB, with a little spider angioma.  It was indicated 
that there was no gross scar.  The impressions included 
status post shrapnel wound to the right side of the nose, 
unremarkable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

of of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay, or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting, or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In this case, as indicated previously, the veteran's service 
medical records do not reflect any reference to a shell 
fragment wound of the right side of the nose.  The veteran 
initially submitted a claim for service connection for such a 
condition in May 1993.  When he was afforded a VA general 
medical examination in June 1993 there was a small scar on 
the right side of the nose and an impression was made of 
status post shrapnel wound to the right side of the nose. 

The record reflects that the veteran served as a cannoneer 
and assistant gunner with an artillery unit while stationed 
in Vietnam and that his unit was engaged in combat with the 
enemy.  Apart from the information furnished by the veteran, 
there is no evidence tending to support his contention that 
he sustained a shell fragment wound of the right side of the 
nose during service.  However, in view of the nature of the 
veteran's service in Vietnam, including his combat with the 
enemy, the Board finds the statement of the veteran to be 
credible.  Accordingly, the Board concludes that the evidence 
is sufficient to establish that the veteran sustained a shell 
fragment wound of the right side of the nose during service 
and that he currently has residuals of such a wound.  In 
arriving at its decision in this regard the Board has 
resolved every reasonable doubt in favor of the veteran. 

II.  The Claim for Service Connection for Post-Traumatic 
Stress Disorder.  

The veteran has maintained that service connection should be 
established for post-traumatic stress disorder since he was 
exposed to various stressors during service including 
discovering a first sergeant who had been killed by one of 
their own men in his own quarters with a hand grenade.  The 
veteran also indicated that on one occasion he had directed 
fire against civilians who were attempting to come through 
the barbed wire that surrounded their camp.  

As noted previously, the veteran's service records reflect 
that he served in the Republic of Vietnam from December 1967 
to December 1968 as a cannoneer and an assistant gunner with 
an artillery unit.  

The veteran's service medical records reflect that when he 
was examined for entry into service in November 1966 he 
reported on a medical history form that he had, or had had 
frequent trouble sleeping.  The examiner indicated that he 
had occasional transient situational anxiety.  The remainder 
of the veteran's service medical records, including the 
report of his physical examination for separation from 
service in December 1968 do not reflect any complaints, or 
findings regarding a psychiatric condition.  

In connection with his May 1993 claim for VA disability 
benefits, the regional office received VA outpatient 
treatment records reflecting that the veteran was observed 
and treated on several occasions during 1993 and 1994 for 
various conditions.  In April 1993 the impressions included 
possible adjustment disorder.  In May 1993 the assessments 
included post-traumatic stress disorder.  In June 1993 it was 
indicated that post-traumatic stress disorder should be ruled 
out.  

There was also received a May 1993 statement by the veteran's 
wife who indicated they had been married for some 26 years.  
She stated that they had gone together for about 13 months 
prior to their marriage and everything had been satisfactory.  
She related that after he returned from service he had been 
very different.  She indicated that he would anger easily and 
began to drink.  She reported that he had had many jobs after 
he stopped drinking.  She related that he was unable to sleep 
at all at night due to the bad dreams.  She stated that when 
it rained, or when it was foggy he was very nervous and acted 
strangely.  She reported that he was upset when in a closed 
environment and liked to be by himself often.  

The veteran was afforded a VA psychiatric examination in July 
1993.  He indicated that while in Vietnam he had been 
responsible for the operation of heavy artillery.  He 
reported that he had begun drinking and smoking marijuana 
during service and that became a serious problem for him 
after his discharge.  He stated that as long as he could stay 
intoxicated he was able to avoid having invasive thoughts of 
the things that occurred to him in Vietnam.  He indicated 
that in about 1986 he stopped using drugs and alcohol.  He 
reported that after he stopped using those substances he 
began feeling anxious and having nightmares.  He reported 
that since 1988 he had been having difficulty holding jobs.  
He reported that he did not get along well with people and 
that he became excited and anxious.  He stated that he tended 
to isolate himself and preferred to be alone.  He described 
various traumatic events that occurred to him during service.  
He reported that on one occasion women and children had been 
attempting to climb over the barbed wire and he had been 
ordered to fire directly upon them.  He indicated that a 
first sergeant had also been killed by a grenade by someone 
in the camp and he later observed the first sergeant's body.  

The veteran complained of being anxious and tired all the 
time.  He indicated that he could not get into close spaces.  
He indicated that he had severe nightmares.  He reported that 
the traumatic memories could be so severe that he lost 
contact with reality.  He complained of not being able to get 
close to anyone anymore.  He also reported problems with an 
exaggerated startle response.  He stated that he never felt 
happy and described his general mood as being depressed.  The 
diagnoses included post-traumatic stress disorder, delayed 
onset.  

Records from the Mountain Comprehensive Care Center were 
later received reflecting that the veteran was seen in April 
1993 for complaints including nervousness, compulsive eating, 
suicidal ideation, inability to stay in closed places, dreams 
and sweats every night and thinking about killing.  The 
clinical impressions included post-traumatic stress disorder.  
He was again seen in May 1993 and that condition was again 
diagnosed.  

A report by D. H. Stamper, Jr., M.D., dated in January 1994 
reflected diagnoses including anxiety and depressive 
neurosis.  It was indicated that the veteran had initially 
consulted him in December 1993.  

In May 1997 the National Personnel Records Center provided 
copies of morning reports reflecting the veteran's name.  The 
reports do not reflect any treatment.  

In a November 1997 statement, the U.S. Armed Services Center 
for Research of Unit Records provided a unit history of the 
veteran's unit as well as operational reports of the unit 
from November 1967 to October 1968.  It was indicated that 
U.S. Army casualty files did not list the veteran as being 
wounded or injured in Vietnam.  The operational reports 
indicate that there were a number of casualties during the 
period involved.  It was indicated that several individuals 
were wounded in rocket-mortar and small-arms attacks on their 
locations.  

The veteran was again afforded a VA psychiatric examination 
in January 1998.  He indicated that during service someone 
had thrown a grenade and his friend had been killed.  He had 
not seen him being killed, but saw the body afterwards.  He 
also reported that he had killed little children and all 
kinds of people in Vietnam.  It was indicated that his 
symptoms included dreams, avoidance of people and inability 
to trust anyone.  On occasion he had no hope and on occasion 
he had no wish to live.  He reported that he could not rest 
and wanted to be left alone.  On examination the veteran 
became easily agitated.  He reported auditory and visual 
hallucinations.  His mood was labile.  The diagnoses included 
post-traumatic stress disorder and depression, not otherwise 
specified.  

In June 1998 the Social Security Administration provided a 
number of records to the regional office.  The records 
included a July 1995 decision by an administrative law judge 
reflecting that the veteran had been awarded funds in 
connection with a disability claim against his employer.  
There were also a number of medical records including a copy 
of the July 1993 VA psychiatric examination, copies of VA 
outpatient treatment records dated in 1993 and 1994 
previously referred to and a copy of the April 1993 report by 
the Mountain Comprehensive Care Center.  There was also a 
February 1994 statement by Dr. Stamper reflecting diagnoses 
including anxiety depressive neurosis.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  Where the veteran was engaged in 
combat and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the claimed stressors are 
accepted as conclusive as to their actual occurrence.  When 
the veteran did not serve in combat or the stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  38 C.F.R. § 3.304; 
West v. Brown, 7 Vet. App. 70 (1994).  

In this case, as discussed previously, the veteran's service 
records reflect that he served in the Republic of Vietnam 
from December 1967 to December 
1968 as a cannoneer and assistant gunner with an artillery 
unit.  Information provided by the U.S. Armed Forces Center 
for Research of Unit Records discloses that the veteran's 
artillery unit was involved in combat against the enemy 
throughout the period that the veteran served in Vietnam and 
that the unit had a number of casualties from rocket-mortar 
and small-arms attacks on their locations.  Accordingly, the 
Board concludes that the veteran in fact served in combat 
during his service in Vietnam.  The record indicates that one 
of the primary stressors related by the veteran, that of 
observing a first sergeant following the sergeant's death by 
a grenade from one of their own men was not related to 
combat.  However, other stressors reported by the veteran 
were related to combat and must be accepted as conclusive as 
to their actual occurrence.  The record reflects that the 
veteran has received psychiatric examinations by the VA in 
July 1993 and again in January 1998 and on each occasion 
post-traumatic stress disorder was diagnosed.  

In the Board's judgment, the evidence of record is adequate 
to establish that the veteran has post-traumatic stress 
disorder resulting from the traumatic events he experienced 
while serving in Vietnam.  Accordingly, it follows that 
service connection for that condition is in order.  
38 U.S.C.A. § 1110.  In arriving at its decision in this 
regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for residuals of a shell 
fragment wound of the right side of the nose is established.   
Entitlement to service connection for post-traumatic stress 
disorder is established.  The appeal is granted.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





- 9 -


